Deen, Presiding Judge,
concurring specially.
The dissenting opinion seems to primarily rely on Hornbuckle v. Plantation Pipe Line Co., 212 Ga. 504 (93 SE2d 727) (1956). The latter cited case in turn is based on Tucker v. Howard L. Carmichael & Sons, 208 Ga. 201 (65 SE2d 909) (1951). Both of these cases establish a principle and policy of protection for an unborn child during the pregnancy of the mother. Former Chief Justice Duckworth stated it clearly in the Hornbuckle case, p. 505. “The ruling of the majority in this case extends that ruling to allow the child to maintain a suit for damages to the cell from which it came, even though the cell had been conceived ten seconds. ” (Emphasis supplied.) The Tucker rule was evolved from one of the giants of common law jurisprudence, Lord Blackstone. “This court regards Blackstone as an authority on the common law. Accordingly, we quote from Book I, page 130, of Blackstone’s Commentaries on the Laws of England as follows: ‘The right of personal security consists in a person’s legal and uninterrupted enjoyment of his life, his limbs, his body, his health, and his reputation. Life is the immediate gift of God, a right inherent by nature in every individual; and it begins in contemplation of law as soon as an infant is able to stir in the mother’s womb . . . An infant in ventre sa mere, or in the mother’s womb, is supposed in law to be born for many purposes. It is capable of having a legacy, or a surrender of a copyhold estate, made to it. It may have a guardian assigned to it; and it is enabled to have an estate limited to its use, and to take afterwards by such limitation, as if it were then actually born. And in this point the civil law agrees with ours.’ ” Tucker v. Howard L. Carmichael & Sons, supra, p. 203.
Judge Birdsong in his majority opinion is most persuasive in pointing out that the damage caused by the tortfeasor was done at the *815time of the original injury to the mother, and the later cardiác failure of the child was too remote. Lord Bacon has said in his Maxims: “It were infinite that the law to judge the causes of causes, and their impulsions one of another; therefore it contenteth itselfe with the immediate cause, and judgeth of acts by that, and not looking to any further degree.” In Foundations of Legal Liability (Vol. 1, p. 110, 1906), Professor Street has summed it up: “The terms proximate and remote are those respectively applied to recoverable and non-recoverable damages ... It is unfortunate that no definite principles can be laid down by which to determine this question. It is always to be determined on the facts of each case upon mixed consideration of logic, common sense, justice, policy and precedent.. . The best use that can be made of the authorities on proximate cause is merely to furnish illustrations of situations which judicious men upon careful consideration have adjudged to be on one side of the line or the other.” (Emphasis supplied.)
See also Ga. Code Ann. §§ 105-2008, 2009 (OCGA §§ 51-12-8,9) as to remote damages.
The statute of limitations must run from the time of the original tort, otherwise the defendant who thought he had paid originally at the first tort for all claims whatsoever would never be safe even after many years had elapsed. The defendant did not directly injure the child who at the time of the mother’s injury had not been conceived. It is now too remote to label the original injury of the mother as part of the proximate cause of the cardiac failure of the child.
I am authorized to state that Judge Sognier joins in this special concurrence.